             Case 1:19-cr-10046-IT Document 31 Filed 08/13/19 Page 1 of 5


                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

      v.                                                             Crim. No. 1:19-cr-10046-IT

RICHARD TARGETT-ADAMS,
    Defendant.



                           AMENDED PROCEDURAL ORDER
                 RE:   SENTENCING HEARING (In light of U.S. v. Booker.)
                                  August 13, 2019
TALWANI, D.J.

       A plea of guilty or nolo contendere, or a verdict of guilty, having been entered on
6/21/19, under the Sentencing Reform Act of 1984, it is hereby ORDERED:

Pre-sentence Investigation

      1.     a)     The United States Probation Office shall commence immediately the pre-
             sentence investigation unless as provided in Fed. R. Crim. Pro. Rule 32(i), the
             court finds under Rule 32 (c) (1)(A) and (B) that the information in the record
             enables it to exercise its sentencing authority meaningfully under 18 U.S.C. '
             3553 and the court explains this finding on the record.

             b)     The Probation Office shall prepare pre-sentence investigation reports in
             the order in which the requests from the court are received.

Statement of Relevant Facts

      2.     Not later than 1/15/2020, the attorney for the government shall provide to the
             United States Probation Office a statement of relevant facts and any other
             documents pertinent under Federal Rules of Criminal Procedure 32 (d) and shall
             simultaneously serve on counsel for the defendant a copy of everything provided
             to the Probation Office.

Submission of Information Regarding Identifiable Victims (if applicable)

      3.     Not later than 1/15/2020, the attorney for the government shall provide to the
             United States Probation Office a written statement setting forth the names of the
             victims, their contact information/addresses, and the amount of loss sustained by
              Case 1:19-cr-10046-IT Document 31 Filed 08/13/19 Page 2 of 5


              each victim/restitution owed to each victim pursuant to the Federal Rules of
              Criminal Procedure, Rule 32(c)(1)(B).

Interview of Defendant

       4.     The Probation Office shall provide a reasonable opportunity for defense counsel
              to attend any interview of the defendant conducted by a probation officer during
              the pre-sentence investigation.

              a)     If the case is resolved by a plea, and the Probation Office has timely
              notification of the plea, it shall hold an interview with the defendant on the day
              of the plea. If an interview cannot be held on the day of the plea, the Probation
              Office shall schedule an interview to be held within seven days after the plea or
              within such additional time as the court may order.

              b)     If the case is resolved by a verdict, the Probation Office shall schedule an
              interview with the defendant to be held within seven days after the verdict or
              within such additional period of time as the court may order.

              c)     If the defendant is in custody, the United States Marshal shall, at the
              request of the Probation Office, bring the defendant to the courthouse for an
              interview at the earliest feasible time.

Pretrial Services Responsibility

       5.     Pretrial Services shall provide to the Probation Office all documents in the
              possession of Pretrial Services that may be relevant to the pre-sentence
              investigation, including a copy of the Pretrial Report, the defendant=s state, local,
              and national criminal record, police reports, copies of convictions, drug test
              results, reports of incidents, and other reports and supporting documents.

Date of Sentencing

       6.     The sentencing hearing is scheduled to occur at 2:30 p.m. on April 1, 2020, in
              courtroom 9 on the 3rd floor. This date is to be not sooner than twelve weeks
              after the date of the plea/verdict, in order to permit the following:

              a)     Probation Office shall have seven weeks after the date of plea/verdict for
              the preparation and disclosure of the initial report.



                                                -2-
             Case 1:19-cr-10046-IT Document 31 Filed 08/13/19 Page 3 of 5


             b)     Probation Office shall disclose the initial report to defense counsel and
             government counsel no less than five weeks before the sentencing hearing,
             unless the defendant expressly waives the minimum five week pre-sentencing
             notification period.

             c)     The date when disclosure has been effected to each attorney is the date of
             the mailing of a copy to that attorney. An attorney may, in lieu of receiving
             disclosure by mail, make arrangements with the Probation Office to pick up the
             report no later than 3:00 p.m. on the date disclosure is due. It is the responsibility
             of the defense counsel to disclose the pre-sentence report to the defendant and to
             discuss it with and explain it to the defendant.

Objections Procedure

      7.     Within fourteen days after disclosure of the report, attorneys for the government
             and the defendant shall advise the probation officer and each other in writing, of
             any objections they may have as to any material information, sentencing
             classifications, sentencing guideline ranges, or policy statements contained in or
             omitted from the report.

      8.     The probation officer shall conduct any further investigation and make any
             revisions to the pre-sentence report that may be necessary. The probation officer
             may require counsel for both parties to confer with the probation officer to
             identify and attempt to resolve any factual or legal disputes which may require
             hearing by the court.

Final Pre-sentence Report

      9.     Not later than seven days before the sentencing hearing, the probation officer
             shall submit to the court and disclose to the attorneys the final pre-sentence
             report, including any addendum, setting forth the unresolved objections, the
             grounds for these objections and the probation officer=s comments on the
             objections. The probation officer shall certify that the contents of the report,
             including any revisions, and the addendum have been disclosed to the defendant
             and to counsel for the defendant and the government, and that the addendum
             fairly states any remaining unresolved objections. Except with regard to any
             unresolved objections, the report of the pre-sentence investigation may be
             accepted by the court as accurate. The court, however, for good cause shown,
             may allow a new objection to the pre-sentence report to be raised at any time
             before the imposition of sentence.


                                               -3-
            Case 1:19-cr-10046-IT Document 31 Filed 08/13/19 Page 4 of 5



Hearing and Counsel’s Obligations

      10.   The Court is to hold a sentencing hearing to resolve any disputed issues.

            a)    Obligations of Counsel:     Not less than seven (7) days before the
            sentencing hearing [or such other time as set by the court]

                   (1)   Notice:       Counsel are to advise the Court:

                         (a)    whether either party will move for a departure from the
                                applicable guideline range or will move for a non guideline
                                sentence;

                         (b)    whether apart from (a), there are legal questions not
                                adequately addressed in the presentence report or not
                                addressed at all;

                         (c)    whether there are factual issues which the party contend
                                require an evidentiary hearing.

                   (2)   Memorandum:           Counsel submit a memorandum outlining the
                         legal and factual issues implicated in (1) above. Counsel are also
                         urged to draft memoranda in the form of proposed findings of fact
                         and conclusions of law relevant to the issues described above. If
                         counsel does not file a memorandum, the court must be notified.

                   (3)   Service on Probation:      A copy of the memorandum and any
                         submissions addressing sentencing issues submitted by counsel
                         must also be provided to the probation officer five days in advance
                         of the sentencing hearing.

      11.   The schedule set forth in this Order may be modified by the Court for good cause
            shown.

      12.   Disclosure of the pre-sentence report is made under the provisions of Rule 32,
            Fed. R. Crim. Pro., except that the Probation Office shall not disclose any




                                            -4-
             Case 1:19-cr-10046-IT Document 31 Filed 08/13/19 Page 5 of 5


recommendation it made to the court as to sentence. Any such recommendation made to the
court by the Probation Office must not contain factual information not already disclosed to
both counsel and to the defendant.

Dated: August 13, 2019                 /s/ Indira Talwani
                                       UNITED STATES DISTRICT JUDGE




cc:   Counsel
      Probation Office
      Pretrial Services




                                            -5-
